RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-2823-20
                                                                    A-2978-20

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

Y.D. and A.D.,

          Defendants-Appellants,

and

C.T.,

     Defendant.
_________________________

IN THE MATTER OF
K.B. and G.D., minors.
_________________________

                   Submitted May 3, 2022 – Decided June 16, 2022

                   Before Judges DeAlmeida and Berdote Byrne.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Essex County, Docket
            No. FN-07-0097-20.

            Joseph E. Krakora, Public Defender, attorney for
            appellant Y.D. (Carol L. Widemon, Designated
            Counsel, on the briefs).

            Joseph E. Krakora, Public Defender, attorney for
            appellant A.D. (Arthur David Malkin, Designated
            Counsel, on the briefs).

            Matthew J. Platkin, Acting Attorney General, attorney
            for respondent (Sookie Bae-Park, Assistant Attorney
            General, of counsel; Jessica A. Prentice, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor K.B. (Todd Wilson, Designated
            Counsel, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor G.D. (Meredith Alexis Pollock,
            Deputy Public Defender, of counsel; Neha Gogate,
            Assistant Deputy Public Defender, of counsel and on
            the brief).

PER CURIAM

      Defendants Y.D. (Mother) and A.D. (Father) appeal from the February 18,

2021 order of the Family Part finding they abused or neglected their child G.D.

within the meaning of N.J.S.A. 9:6-8.21(c).1 We affirm.


1
  We identify the parties by initials to protect confidential information in the
record. R. 1:38-3(d)(12).
                                                                          A-2823-20
                                       2
                                          I.

      G.D. was five years old at the times relevant to this appeal. K.B., who

was twelve-years old, is G.D.'s sibling.2 The family resides together.

      It is undisputed that G.D. suffered second- and third-degree burns

covering one-fourth of her body from a hot iron while at home with Mother.

Father claims not to have been home when the child was injured. The burns

were discovered by school personnel four days after the child was injured. They

reported the injuries to plaintiff Division of Child Protection and Permanency

(DCPP or Division).

      The cause of the burns – whether they were intentionally inflicted by

Father or the result of G.D. becoming entangled in the hot iron's electrical cord

while sleeping on the floor – was in dispute. In either scenario, the parties agree

that Mother was asleep when the child was burned. In addition, defendants deny

that their admitted failure to seek medical care for G.D.'s injuries harmed her or

placed her at substantial risk of harm.

      After a three-day trial, the court issued an oral opinion finding that Father

intentionally burned G.D. with the hot iron at least twice. In addition, the court



2
   Y.D. is K.B.'s mother. Her father is defendant C.T. who is not participating
in this appeal.
                                                                             A-2823-20
                                          3
concluded defendants' failure to seek medical care for the child exposed her to

the substantial risk of infection and a hampered recovery.

      The court made the following findings of fact. G.D. was absent from

kindergarten on September 12 and 13, 2019, a Thursday and Friday. Mother

told school officials G.D. was suffering from a viral infection. When G.D.

returned to school on Monday, a teacher noticed she had a bandage on her neck

and was wearing two shirts, one of which was stained with blood. When she

asked G.D. why she was wearing a bandage, the child stated, "my daddy burned

me with an iron."

      The teacher brought the child to the school nurse, who observed the

bandage to be dirty. When she lifted the bandage, the nurse saw burns on G.D.'s

chest that appeared "blistered, red, and bloody." She removed the bandage,

cleaned the wounds, and applied burn spray and a new bandage. The nurse

determined G.D. needed further medical treatment. When the nurse asked G.D.

how she was injured, she said, "my daddy burned me with an iron."

      A Division investigator met privately with G.D. at the school. The child

told the investigator that she "fell on the floor while playing and fell on the iron."

However, when asked how she was burned, G.D. said, "Daddy put a wrap on

me." When asked to clarify her statement, G.D. said, "Daddy put an iron on


                                                                                A-2823-20
                                          4
me." G.D. said that her "mother was asleep, and she put cold water on her body."

G.D. told the investigator that her "leg was burned too," that K.B. "burned my

leg," and that "everyone burns my legs." G.D. disclosed that when she is in

trouble, she "get beatings," that "the iron beats" her, and that K.B. was there and

crying when the iron beats her.

      The investigator also met with K.B., who admitted she was asleep at the

time of the incident. She stated that Father was not home when G.D. was burned

and arrived shortly afterward. A DCPP record notes that K.B. previously said

that her Father woke her up after the incident to ask for assistance treating G.D.'s

wounds, suggesting he was home when G.D. was burned. After being told by

Mother that Father was not home when G.D. was burned, K.B. stated that it must

have been Mother who woke her up. K.B. reported that she believes her sister

knocked over the iron and was not deliberately burned. K.B. reported that

Mother did not take G.B. to the hospital to treat her burns for financial reasons.

She also stated that Father bought medical supplies at a pharmacy to treat G.D.,

presumably after he returned home.

      The investigator contacted Father to inform him of the referral. When

asked if G.D. had received medical treatment for her burns, he reported that she




                                                                              A-2823-20
                                         5
had been taken to Newark Beth Israel Medical Center (Beth Israel). Subsequent

inquires revealed no record of G.D. having been treated at the hospital.

      The investigator also interviewed Mother. She said that she and G.D. were

asleep in the same bed in the early morning hours of September 12, when Mother

was awakened by a scream. She said she saw G.D. standing near the bed with

the iron cord wrapped around her arm. Mother stated that the iron had been

sitting on a nightstand and that she had left it turned on after using it earlier in

the day. Mother stated that the iron was new and did not have the automatic

shut off feature of her old iron. She speculated that G.D. had been sleeping on

the floor, which she did when it was hot, got tangled in the iron's cord and

accidentally pulled it down on her, causing the burns. Mother said Father was

not home when G.D. was burned because he was taking care of his sick father.

      Mother also said she did not take G.D. to the hospital because she "had

antiseptic at home." She instead treated G.D.'s burns with Neosporin and gave

her Tylenol. Mother claimed that G.D. did not complain of pain in the days after

she was burned. After the interview, the investigator overheard Mother on the

telephone ask Father, "why did you lie to the Division? Don't you know they

can find out whether she was taken to the hospital? You don't do that."




                                                                              A-2823-20
                                         6
      At the investigator's urging, G.D. was taken to a burn center. Medical

personnel determined G.D. suffered second- and third-degree burns on her chest,

as well as burns on her neck, left side, and upper arms. A second-degree burn

involves the epidermis, with the layer underneath being red, painful, and

blistered. A third-degree burn involves the epidermis and lower layers of skin,

including nerves, which results in an absence of pain. G.D.'s burns were not

infected when she arrived at the hospital. 3

      G.D. was admitted to the step-down unit of the burn center. During her

fifteen-day stay, G.D. received daily hydrotherapy, occlusive dressing changes,

and split skin graft surgery with donor skin excised from her left buttock. G.D.

would "loudly scream[] until [hydrotherapy] was completed," "scream[], push[]

and kick[]" when scissors, water or removal tools were brought near her , and

quietly cry while walking into the treatment room. Following surgery, G.D. had

limited functional mobility and required physical and occupational therapy .

      In a subsequent interview, Father repeated that he was not home when

G.D. was burned. He said that he arrived at home at approximately 3:00 a.m.



3
  At trial, an expert explained that the classification of burns has changed to
"superficial" for first-degree burns, "superficial partial thickness" for second-
degree burns, "deep partial thickness" for third-degree burns. The classification
for fourth-degree burns remains the same.
                                                                           A-2823-20
                                         7
and Mother told him G.D. had burned herself with the iron. He claimed to have

"put a rag around the child's chest to soothe the pain from the burn." When told

that G.D. had stated that he burned her with the iron, Father said the child

probably meant to say that he treated her after she was burned accidentally.

      During an interview with an agent from the prosecutor's office, G.D., who

appears to have developmental delays, provided various accounts of how she

sustained her injuries, but also repeatedly stated that "daddy" burned her. She

said that Mother told Father "you can't burn her," and that Father responded , "I

can and I can do it myself." G.D. recalled "screaming" and that "Mommy [was]

crying for my body." Both Mother and Father were charged criminally in

connection with G.D.'s burns and lack of medical care.

      DCPP substantiated the allegations that Father physically abused G.D. and

that both Mother and Father abused or neglected G.D. by not seeking medical

care for her burns. The Division filed complaints in the Family Part seeking the

care and supervision of G.D. and K.B., alleging defendants abused or neglected

the children within the meaning of N.J.S.A. 9:6-8.21(c).

      In addition to several fact witnesses, including G.D.'s teacher, the school

nurse, and the prosecutor's office agent, the trial court heard testimony from

three experts. In its oral opinion, the court found credible the opinion of Dr.


                                                                           A-2823-20
                                       8
Weiner, a physician at Beth Israel, a regional diagnostic and treatment center

for abused and neglected children, who the court qualified as an expert in child

abuse pediatrics. The court found the expert "clearly and thoroughly articulated

the basis of her conclusions."

      The court accepted Dr. Weiner's opinion that "it was extremely unlikely

that an iron accidentally fell on [G.D.] and caused these burns." Based on

photographs of the injuries, the doctor opined that "the iron touched [G.D.] at

least twice in two different orientations," causing "very well-defined marks" and

lacking "motion artifact," which would leave "less defined . . . streaky or

blotchy" markings "expect[ed] if [the iron] fell on her and she was struggling to

get it off."   The court found credible the expert's opinion that G.D. was

"deliberately burned" with the iron "multiple times," noting that the photographs

of the injuries show "clearly defined" steam holes from the bottom of the iron

burned into G.D.'s skin, as well as delineations of the length of the iron and

triangular shapes from its surface.

      The court rejected the opinion offered by Father's expert in child abuse

pediatrics that the burns were likely accidental. The court concluded that the

expert was "unable to opine with a reasonable degree of medical certainty that

the burns [G.D.] received were accidental."


                                                                           A-2823-20
                                       9
      While noting G.D. gave multiple versions of how she was burned, as well

as some nonsensical answers to questions, the court concluded the expert's

opinion, as well as the physical evidence, corroborated G.D.'s report that Father

burned her with the iron multiple times. In addition, the court found Mother's

false report to the school that G.D. was suffering from a viral infection and

defendants' failure to seek medical treatment support the finding that the burns

were deliberate. Thus, the court concluded, the Division had established by a

preponderance of the evidence that Father deliberately burned G.D.

      With respect to whether the delay in medical treatment subjected G.D. to

harm or the risk of substantial harm, the court also accepted Dr. Weiner's opinion

that G.D. would have been "screaming in pain" when she was burned and the

second-degree burns would have "continued to cause [G.D.] pain" after the

initial injury. The court also accepted the expert's opinion that a "reasonable

parent seeing their child burned, seriously burned by an iron should seek medical

care immediately" and that the delay in medical treatment put G.D. at risk of

infection and "having the whole wound, the whole burn area not heal properly."

The court found these potential medical consequences to be substantial risks of

harm. In addition, the expert clinically diagnosed G.D. with "medical neglect,"

an opinion adopted by the trial court.


                                                                            A-2823-20
                                         10
      The court rejected as "speculative" and "without support in the records"

the opinion of Mother's expert physician in emergency room treatment that

Mother's treatment of G.D.'s burns did not increase the child's risk of medical

complications. The court noted that the expert offered that opinion despite his

observation that "left untreated the third-degree burns would remain as open

wounds" and that only a medical professional could determine whether a skin

graft was necessary to treat a third-degree burn.

      The court found that the medical treatment G.D. received during her two-

week stay in the step-down burn unit was "drastically different" from the

minimum care defendants provided, corroborating the conclusion that they

failed to exercise a reasonable degree of care by not seeking medical treatment.

The court acknowledged the absence of evidence that G.D.'s burns were

infected. In addition, the court recognized the delay in treatment did not cause

actual harm because G.D. was brought to the burn center at the Division's urging

soon enough to obtain the treatment she would have obtained had she been

promptly brought to the hospital by defendants.

      In a February 18, 2021 order, the court found that Father abused or

neglected G.D. by physically assaulting her and that Mother and Father abused




                                                                          A-2823-20
                                      11
or neglected G.D. when they "failed to exercise a minimum degree of care in

ensuring that [G.D.] received the medical attention in a timely fashion." 4

      These appeals followed. Father argues the trial court's finding that he

deliberately burned G.D. is not supported by sufficient evidence. He argues that

G.D. is an unreliable witness who offered confusing and conflicting accounts of

how she was burned. He notes that during interviews G.D. did not know the

difference between truth and lies and answered questions she did not understand.

He contrasts her statements with his consistent denials of harming the child and

Mother's consistent statements that he was not home when G.D. was burned and

her admission that she left the iron on. He also notes the record contains no

evidence as to why he would harm G.D. or that he took part in the decision not

to take the child to the hospital, which, he contends, was made by Mother.

      Mother argues the trial court erred because it relied on an ordinary

negligence standard to conclude she abused or neglected G.D., measured her


4
  When G.D. was in the hospital, the Division effectuated an emergency removal
of K.B. from defendants' custody pursuant to the Dodd Act, N.J.S.A. 9:6-8.21
to -8.82. See N.J. Div. of Youth & Fam. Servs. v. J.D., 417 N.J. Super. 1, 4 n.1
(App. Div. 2010). The Division later sought custody of G.D. Although the
Division's applications were granted, the trial court ultimately returned custody
of G.D. and K.B. to Mother and the protective services litigation was terminated
on April 29, 2021. Father is restricted from residing in the family home because
the criminal charges against him are unresolved. The briefs submitted to us
address only the trial court's finding of abuse or neglect of G.D.
                                                                              A-2823-20
                                       12
actions against a medical standard of care, and did not identify the subsection of

N.J.S.A. 9:6-8.21(c) on which it relied for its conclusion. Mother argues that

inclusion of the correct statutory standard in the court's order does not cure the

deficiency in its oral opinion. Finally, Mother argues that the court ceded its

decision-making authority to Dr. Weiner by adopting her opinion without

referencing the relevant statutory standards.

      G.D.'s law guardian filed a brief supporting the trial court's order. K.B.'s

law guardian filed a brief supporting defendants' arguments.

                                       II.

      We defer to Family Part judges' fact-finding because of their "special

jurisdiction and expertise in family matters," Cesare v. Cesare, 154 N.J. 394,

413 (1998), their "opportunity to make first-hand credibility judgments about

the witnesses who appear on the stand[,] [and their] feel of the case that can

never be realized by a review of the cold record." N.J. Div. of Youth & Fam.

Servs. v. M.C. III, 201 N.J. 328, 342-43 (2010) (quoting N.J. Div. of Youth &

Fam. Servs. v. E.P., 196 N.J. 88, 104 (2006)). Fact-finding that is supported by

"substantial credible evidence in the record" is upheld. N.J. Div. of Youth &

Fam. Servs. v. L.L., 201 N.J. 210, 226 (2010). However, we will not hesitate to

set aside a ruling that is "so wide of the mark that a mistake must have been


                                                                            A-2823-20
                                       13
made." N.J. Div. of Youth & Fam. Servs. v. M.M., 189 N.J. 261, 279 (2007)

(quoting C.B. Snyder Realty, Inc. v. BMW of N. Am., Inc., 233 N.J. Super. 65,

69 (App. Div. 1989)). We review de novo the court's interpretation of the law.

D.W. v. R.W., 212 N.J. 232, 245-46 (2012).

      The "main focus" of Title Nine, of which N.J.S.A. 9:6-8.21(c) is a part, is

"the protection of children." Div. of Child Prot. & Permanency v. E.D.-O., 223

N.J. 166, 178 (2015) (quoting G.S. v. Dep't of Hum. Servs., 157 N.J. 161, 177

(1999)). According to the relevant provisions of the statute, an "[a]bused or

neglected child" is a person

            less than [eighteen] years old whose parent or guardian
            . . . (1) inflicts or allows to be inflicted upon such child
            physical injury by other than accidental means which
            causes or creates a substantial risk of . . . serious or
            protracted disfigurement, or protracted impairment of
            physical or emotional health . . . (2) creates or allows
            to be created a substantial or ongoing risk of physical
            injury to such child by other than accidental means
            which would be likely to cause death or serious or
            protracted disfigurement . . . (4) or a child whose
            physical, mental, or emotional condition has been
            impaired or is in imminent danger of becoming
            impaired as the result of the failure of [a] parent . . . to
            exercise a minimum degree of care (a) in supplying the
            child with adequate . . . medical or surgical care though
            financially able to do so or though offered financial or
            other reasonable means to do so, or (b) in providing the
            child with proper supervision or guardianship, by
            unreasonably inflicting or allowing to be inflicted
            harm, or substantial risk thereof, including the

                                                                           A-2823-20
                                       14
              infliction of excessive corporal punishment; or by any
              other acts of a similarly serious nature requiring the aid
              of the court . . . .

              [N.J.S.A. 9:6-8.21(c)(1), (2) and (4).]

      Proof of harm under the statute can come from any number of competent

sources, including "medical and hospital records, health care providers,

caregivers, or qualified experts." N.J. Div. of Youth & Fam. Servs. v. A.L., 213

N.J. 1, 23 (2013). The trial court has the authority to weigh and evaluate expert's

testimony. N.J. Div. of Youth & Fam. Servs. v. J.S., 433 N.J. Super. 69, 93

(App. Div. 2013). It is within the court's discretion to accept parts of a witness's

testimony, while rejecting others. E&H Steel v. PSEG Fossil, LLC, 455 N.J.

Super. 12, 29 (App. Div. 2018); Brown v. Brown, 348 N.J. Super. 466, 478 (App.

Div. 2002).

      "The weight to be given to the evidence of experts is within the

competence of the fact-finder." LaBracio Fam. P'ship v. 1239 Roosevelt Ave.,

Inc., 340 N.J. Super. 155, 165 (App. Div. 2001). A reviewing court should

"defer to the trial court's assessment of expert evaluations." N.J. Div. of Youth

& Fam. Servs. v. H.R., 431 N.J. Super. 212, 221 (App. Div. 2013).

      A child's hearsay statements are admissible to prove abuse or neglect

when corroborated by other evidence. N.J.S.A. 9:6-8.46; N.J. Div. of Youth &


                                                                              A-2823-20
                                         15
Fam. Servs. v. Z.P.R., 351 N.J. Super. 427, 436 (App. Div. 2002). "[T]he most

effective types of corroborative evidence may be eyewitness testimony, a

confession, an admission, or medical or scientific evidence." N.J. Div. of Youth

& Fam. Servs. v. L.A., 357 N.J. Super. 155, 166 (App. Div. 2003).

      We address first the trial court's conclusion that Father abused or

neglected G.D. by deliberately inflicting a physical injury on her and causing a

substantial risk of serious or protracted disfigurement or protracted impairment

of her physical or emotional health within the meaning of N.J.S.A. 9:6-

8.21(c)(1). We are not persuaded by Father's argument that the trial court's

decision lacks sufficient evidentiary support in the record.

      The court acknowledged that G.D. provided multiple accounts of how she

was burned, some of which excluded Father. The court, however, did not rely

only on G.D.'s hearsay statements to conclude Father deliberately burned her.

Instead, the court found that the expert testimony of Dr. Weiner, who it

determined to be credible, the photographs of G.D.'s burns, and defendants'

dissembling with school personnel and failure to seek medical care,

corroborated G.D.'s account of deliberate harm by Father. We have carefully

reviewed the record, including the photographs of G.D.'s injuries, and are

satisfied that there is sufficient support for the trial court's conclusion that it is


                                                                               A-2823-20
                                         16
more likely than not that Father deliberately burned G.D. Furthermore, Father

points to no precedent, and we are aware of none, requiring the Division prove

a parent's motive for physically harming a child in order to establish abuse or

neglect under N.J.S.A. 9:6-8.21(c). While the record does not contain evidence

suggesting why Father would intentionally harm G.D., such evidence is not

essential to a finding of abuse and neglect.

      Nor do we find merit in defendants' arguments challenging the trial court's

finding of abuse or neglect based on their failure to seek medical care for G.D.

Under Section (c)(4), "a minimum degree of care" is "conduct that is grossly or

wantonly negligent, but not necessarily intentional." G.S., 157 N.J. at 178.

More is required than ordinary negligence, but less is needed than an intentional

infliction of injury. Ibid. "[A] guardian fails to exercise a minimum degree of

care when he or she is aware of the dangers inherent in a situation and fails

adequately to supervise the child or recklessly creates a risk of serious injury to

that child." Id. at 181. "Where an ordinary reasonable person would understand

that a situation poses dangerous risks and acts without regard for the potentially

serious consequences, the law holds him responsible for the injuries he causes."

Id. at 179.




                                                                             A-2823-20
                                       17
      When considering Mother's argument that the trial court's oral decision

was insufficiently precise in identifying the statutory basis on which the court

relied, we begin with the well-settled principle that "appeals are taken from

orders and judgments and not from opinions, oral decisions, informal written

decisions, or reasons given for the ultimate conclusion." Hayes v. Delamotte,

231 N.J. 373, 387 (2018) (quoting Do-Wop Corp. v. City of Rahway, 168 N.J.

191, 199 (2001)). The February 18, 2021 order expressly states that defendants

"failed to exercise a minimum degree of care in ensuring [G.D.] received . . .

medical attention in a timely fashion." It is plain the court relied on N.J.S.A.

9:6-8.21(c)(4) when it determined defendants abused or neglected G.D. by

failing to seek medical care. In addition, the court's oral opinion included a

recitation of N.J.S.A. 9:6-8.21(c)(4), including the "minimum degree of care"

standard, further evidencing the basis for the court's decision.

      Our review of the record revealed ample support for the trial court's

determination that G.D.'s physical, mental or emotional condition was impaired,

in imminent danger of being impaired, or at substantial risk of harm because of

defendants' failure to seek medical treatment for her serious burns. There can

be little doubt that G.D.'s injuries, which required a fifteen-day hospital stay that

included a surgical skin graft, needed medical attention beyond the application


                                                                               A-2823-20
                                        18
of an antiseptic cream and a bandage. It is hard to imagine how any parent or

guardian exercising even the most minimal level of care could allow a five-year-

old child with third-degree burns to go unseen by a medical professional for four

days. The fact that Father lied about having brought the child to a hospital,

along with Mother's lie to school officials that G.D. had a viral infection to

explain her absence from kindergarten, supports the trial court's conclusion that

defendants knew G.D. had serious injuries but failed to secure medical

treatment, likely to cover up deliberate abuse.

      Fortunately for G.D., defendants' delay in seeking medical treatment did

not worsen the outcome of her hospital stay and surgery. Actual harm to a child,

however, is not necessary for a finding of abuse or neglect. A.L., 213 N.J. at

23.   We have carefully considered defendants' remaining arguments and

conclude they lack sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-2823-20
                                      19